Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 2 & 4-16 are allowed.

Applicant has amended independent claims 1 & 14 in response to the advisory action mailed 27 JUL 22.  The amendment and arguments found on pages 6 & 7 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a circuit interrupting device comprising all the features as recited in the claims and in combination with determining, based on the value of the auto-monitoring signal failing to reach a predetermined threshold within a first predetermined time period, an auto-monitoring routine has failed, upon the auto-monitoring routing failing, increment a fail tally, determine, based on a frequency of the external power supply, the frequency of the external power supply is outside a predetermined range for a second predetermined time period, and upon the frequency being outside the predetermined range for the second predetermined time period, increment the fail tally.

Claims 2 & 4-13 are allowable as they depend from claim 1, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a method of operating a circuit interrupting device comprising all the features as recited in the claims and in combination with determining, based on the value of the auto-monitoring signal failing to reach a predetermined threshold within a first predetermined time period, an auto-monitoring routine has failed, upon the auto-monitoring routing failing, incrementing a fail tally, determining, based on a frequency of the external power supply, the frequency of the external power supply is outside a predetermined range for a second predetermined time period, and upon the frequency being outside the predetermined range for the second predetermined time period, incrementing the fail tally.

Claims 15 & 16 are allowable as they depend from claim 14, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839